DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greefkes (US 3,003,036).
Regarding independent claim 1, Greefkes, as shown in figure 1, teaches a transmission device comprising: a frequency detector configured to detect a frequency of an input signal to generate frequency information (fig. 1: 1 and col. 2, lines 16-34, frequency of voice signal is detected by microphone 1); a signal generator configured to generate a modulation wave signal with a frequency equivalent to the frequency of the input signal based on the frequency information (fig. 1: 2 and 3 and col. 2, lines 16-34, frequency signal is generated by microphone 1 based on the frequency of the voice input and the equivalent frequency is output from the emphasizing network 2 and amplifier 3); and a single side band modulator configured to modulate a carrier wave by the modulation wave signal (fig. 1: 4 and col. 2, lines 16-34, “Through an amplifier 3 the voice signals are supplied to a single-side band modulator 4, to which is also applied a carrier frequency of, say, 60 kc./s. from a carrier-wave generator 5, while the output circuit of the single-side band modulator 4 comprises a single-side band filter 6 which suppresses the lower side band resulting from modulation and the carrier frequency but passes the upper side band of 60.3 kc./s. to 63.4 kc./s.”).
Regarding independent claim 1, Greefkes, as shown in figure 1, teaches a transmission device comprising: a frequency detector configured to detect a frequency of an input signal to generate frequency information (fig. 1: 1 and col. 2, lines 16-34, frequency of voice signal is detected by microphone 1); an addition circuit configured to add frequency information of a carrier wave to the frequency information to generate modulated wave frequency information (fig. 1: 2 and 3 and col. 2, lines 16-34, frequency signal is generated by microphone 1 based on the frequency of the voice input is emphasized by the emphasizing network 2 (“This network emphasizes voice frequencies above, say, 600 c./s. to 800 c./s. and particularly emphasizes higher voice frequencies by, say, 6 db per octave.”) and amplified by amplifier 3); and a signal generator configured to generate a modulated wave signal based on the modulated wave frequency information (fig. 1: 4 and col. 2, lines 16-34, “Through an amplifier 3 the voice signals are supplied to a single-side band modulator 4, to which is also applied a carrier frequency of, say, 60 kc./s. from a carrier-wave generator 5, while the output circuit of the single-side band modulator 4 comprises a single-side band filter 6 which suppresses the lower side band resulting from modulation and the carrier frequency but passes the upper side band of 60.3 kc./s. to 63.4 kc./s.”).


	Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Crosby (US 2,793,349), Holt (US 3,148,342), Dixon (US 3,546,607), Kahn (US 4,424,593) and Stoner (US 4,596,022) are cited because they are pertinent to the audio transmission circuit. However, none of the cited references teaches or suggests the arrangements of the dependent claims 2 and 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636